Citation Nr: 1604819	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-21 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for migraines.  

2.  Entitlement to service connection for migraines.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from January 1960 to October 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for migraines is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  A May 1975 rating decision denied the claims of entitlement to service connection for headaches (later classified as migraines).  The Veteran did not appeal, and no new and material evidence was submitted to VA within the appeal period.  

2.  Evidence received since the May 1975 rating decision is new, relates to unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for migraines.



CONCLUSIONS OF LAW

1.  The May 1975 rating decision is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for migraines is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for entitlement to service connection for migraines.  As such, no discussion of VA's duties to notify or assist is necessary.

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (2015).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to the VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1463 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 
38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Here, the Veteran received a rating decision in May 1975.  However, the Veteran did not file a timely substantive appeal and no new and material evidence was submitted to VA within the applicable appeal period.  Therefore, the May 1975 rating decision is final.  38 U.S.C.A. § 4005(c); 38 C.F.R. §§ 3.104, 19.118, 19.153; currently 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In the May 1975 rating decision, the RO denied the Veteran's claim for entitlement to service connection for headaches because the evidence did not show a current diagnosis of headaches.  Thus, for the Veteran's claim to be reopened, new evidence must have been added to the record since the May 1975 rating decision that addresses this basis or supports new theories of entitlement.  

Evidence submitted and obtained since the May 1975 rating decision includes VA treatment records, private treatment records, and lay evidence.  The Veteran submitted VA treatment records showing medication management for migraines.  The Veteran also submitted a statement describing his migraines, specifically how they began when he worked as a radio operator during active duty service.  

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record in May 1975, and the evidence is material because it relates to unestablished facts necessary to substantiate the underlying service connection claim.  Specifically, the evidence addresses whether the Veteran had a headache disability.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim for entitlement to service connection for migraines is reopened.  Justus, 3 Vet. App. at 512-513.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for migraines is reopened, and to that extent, the appeal is granted.


REMAND

The Veteran asserts that he currently experiences migraines which first began during active duty service.  The record does not show that a VA examination was performed in connection with the Veteran's claim of entitlement to service connection for migraines.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

Here, the record demonstrates that the Veteran has recurrent headaches for which he receives medication management treatment.  Additionally, the Veteran's service treatment records reflect complaints of, and treatment for, headaches.  The Veteran has also repeatedly and consistently asserted that he first began to experience headaches during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Board finds remand is warranted for a VA examination.  McLendon, 20 Vet. App. 79.  

Furthermore, it appears that the Veteran receives continuous treatment through VA, and the Board finds the RO should obtain any outstanding VA treatment records from July 2015 to present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from July 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any headache or migraine condition.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current headache or migraine condition began in service, was caused by service, or is otherwise related to service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility".  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, re-adjudicate the claim of entitlement to service connection for migraines.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


